Citation Nr: 0522393	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  04-12 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
heart disorder, claimed as a heart murmur.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

D. Havelka, Counsel




INTRODUCTION

The veteran served on active duty from November 1979 to 
October 1987.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
the Department of Veterans Affairs (VA) Regional office in 
Lincoln, Nebraska (RO).

The issue involving of entitlement to service connection for 
a heart disorder and hypertension are addressed in the Remand 
portion of the decision below and is remanded to the RO via 
the Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  The RO denied service connection for a heart condition in 
December 1996.  The veteran was notified of this decision 
that same month but did not file an appeal. 

2.  The RO denied service connection for hypertension on the 
merits in January 2000.  The veteran was notified of this 
decision that same month but did not file an appeal.

3.  In June 2005 the veteran submitted additional service 
medical records, which were not previously of record, that 
contained inservice blood pressure readings.  

4.  The evidence received since the December 1996 and January 
2000 RO rating decisions raises a reasonable possibility of 
substantiating the claims for entitlement to service 
connection for hypertension and a heart disorder.  


CONCLUSIONS OF LAW

Evidence received since the December 1996 and January 2000 RO 
rating decisions is new and material, and the veteran's 
claims for service connection for a heart disorder and 
hypertension are reopened.  38 U.S.C.A. § 7105 (West 1991); 
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2004).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  Without deciding 
whether the notice and development requirements of VCAA have 
been satisfied in the present case, it is the Board's 
conclusion that the veteran will not be prejudiced by the 
Board from adjudicating the veteran's claims to reopen the 
issues for entitlement to service connection for hypertension 
and a heart disorder based on the decision herein.

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108; Evans 
v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).  All of the evidence 
submitted since the last final denials of service connection 
must be reviewed to determine whether the veteran's claims 
should be reopened and re-adjudicated on a de novo basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  If new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Board shall reopen the claim 
and review the former disposition of the claim.  38 U.S.C.A. 
§ 5108.  

38 C.F.R. § 3.156(a), which defines "new and material" 
evidence, was amended in August 2001.  The amendment is 
applicable to claims filed on or after August 29, 2001.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001).  The veteran filed his 
claim to reopen the issues of entitlement to service 
connection for hypertension and a heart disorder in December 
2002, so the amended version is applicable in this case.

The amended version of 38 C.F.R. § 3.156(a) provides as 
follows:

A claimant may reopen a finally adjudicated claim 
by submitting new and material evidence.  New 
evidence means existing evidence not previously 
submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or 
when considered with previous evidence of record, 
relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a) (2004).

In this case, the RO denied entitlement to service connection 
for a heart disorder in December 1996 and notified the 
veteran of the decision that same month.  The RO denied 
entitlement to service connection for hypertension on the 
merits in January 2000 and notified the veteran of the 
decision that same month.  The veteran did not appeal either 
RO decision and they each became final.  38 U.S.C.A. § 7105 
(West 1991) (West 2002).   

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1131 (West 2002).  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).  Moreover, in the case of cardiovascular-renal 
disease, including hypertension, service connection may be 
granted if such disease is manifested in service, or 
manifested to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

The matter under consideration in this case is whether the 
veteran incurred hypertension and/or a heart disorder during 
active duty service or within the first year after his 
separation from service, or currently has a heart disorder or 
hypertension that is related to his period of active military 
service.  In order for the veteran's claim to be reopened, 
evidence must have been presented, or secured, since the 
December 1996 and January 2000 RO rating decisions on the 
merits which is relevant to, and probative of, these matter 
under consideration.

In this case, the evidence submitted since the December 1996 
and January 2000 RO rating decisions includes copies of the 
veteran's service medical records which he recently submitted 
in June 2005.  These service medical records are hospital 
treatment records from a period of inpatient treatment during 
service and contain blood pressure readings.  The Board 
concludes that this evidence is new because it was not before 
the RO when it previously denied service connection for a 
heart disorder and hypertension.  This evidence is also 
"material" because it contains inservice blood pressure 
readings which is evidence related to the veteran's claims 
for service connection for hypertension and a heart disorder.  
Accordingly, these records constitute new and material and 
provide the required evidentiary basis to reopen the 
veteran's claims.  Accordingly, the veteran's claims for 
entitlement to service connection for hypertension and a 
heart disorder are reopened.  


ORDER

New and material evidence having been submitted, the claims 
for entitlement to service connection for a heart disorder 
and hypertension are reopened; and to this extent only these 
claims are allowed.


REMAND

Additional service medical records related to the veteran's 
claims for service connection for hypertension and a heart 
disorder have been received.  "Where the new and material 
evidence consists of a supplemental report from the service 
department, received before or after the decision has become 
final, the former decision will be reconsidered by the 
adjudicating agency of original jurisdiction."  38 C.F.R. 
§ 3.156(c).  Therefore the veteran's claims must be remanded 
to the RO for consideration of the new evidence.  

Accordingly, the case is remanded for the following 
development:

After any additional development deemed 
necessary, the RO should readjudicate the 
veteran's claims for service connection 
for hypertension and a heart disorder, 
with particular attention to the recent 
service medical records received in June 
2005.  The RO should comply with the 
provisions of 38 C.F.R. § 3.156(c) when 
readjudicating the veteran's claims.  If 
any benefit on appeal remains denied, a 
supplemental statement of the case should 
be issued, and the veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


